DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant elected group V, claims 20-22 and 29 without traverse.
3. 	The Examiner will also examine claims 1, 25 and 57.
                                                      
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of copending Application No. 16/569,961.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 25 of the present application are anticipated by claim 5 of copending Application No. 16/569,961.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 57 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of copending Application No. 16/569,961.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 57 of the present application is anticipated by claim 20 of copending Application No. 16/569,961.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 57 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 16/385,678.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 57 of the present application is anticipated by claim 1 of copending Application No. 16/385,678.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

6.	Claims 1 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of copending Application No. 15/967,871.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably claims 1 and 25 of the present application are anticipated by claim 11 of copending Application No. 15/967,871.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

7.	Claims 1 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 15/810,817.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 25 of the present application are anticipated by claim 1 of copending Application No. 15/810,817.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 57 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of copending Application No. 15/810,817.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 57 of the present application is anticipated by claim 21 of copending Application No. 15/810,817.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation “a lithological description of the subsurface formation”, in line 10-11. It is not clear from the claim or the specification what lithological description, the Applicant is referring to.  
	Claim 57 recites the limitation “at least one characteristic of the manner in which the hydraulic fracture was created”, in line 11-12. It is not clear from the claim or the specification what manner in which the hydraulic fracture was created, the Applicant is referring to.  


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 20, 21, 25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moos et al. (Pub. No. US 2016/0053611) (hereinafter Moos).
As per claim 1 and 25, Moos teaches inducing a pressure change in a well drilled through the subsurface formation, the pressure change (i.e. pressure pulses) inducing Stoneley waves (i.e. periodic energy pulses may be oscillating pressure waves) in the well (see paragraphs [0005]-[0007] and [0036]); measuring at a location proximate to wellhead at least one of pressure and a time derivative of pressure in the well for a selected length of time (see paragraphs [0008] and [0033]); and in a computer, determining at least one physical parameter and a change in the physical parameter with respect to time of a wellbore condition parameter using the measured at least one of pressure and the time derivative of pressure (see paragraph [0009]).
	As per claim 20, Moos further teaches that the at least one physical parameter comprises a fracturing size increase rate determined from a count of fracture events or 
As per claims 21 and 29, Moos further teaches that the count of fracture events or micro-seismic events is determined by a resonant frequency amplitude (see paragraphs [0035] and [0041]).

Allowable Subject Matter
10.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 35 USC 101 made above.

Prior art
11.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Chin [‘538] discloses method and apparatus for evaluating formation parameters in response to Stoneley wave data. Parameters of a sub-surface formation, including the permeability of the formation, may be evaluated through use of measurements of Stoneley wave propagation from an energy source, preferably measured at at least two spaced locations within the wellbore. The Stoneley wave propagation data will be correlated with parameters of the formation and of the fluids within which the Stoneley waves are propagating. Analysis may be made in reference to either Stoneley wave amplitude or phase velocity.
Collins et al. [‘941] disclose method and apparatus to estimate formation mobility from Stoneley waveforms. An objective function is minimized, where the objective function represents the misfit of the measured Stoneley pressure in a 2-D depth-receiver array and synthetic pressures computed for a test permeability and intrinsic attenuation. Synthetic refers to theoretical prediction of Stoneley pressure waves at the receivers based on measured or assumed properties (such as shear and compressional slowness, borehole radius, bulk moduli of pore fluid and rock matrix, rock density, borehole mud properties) and an inversion variable (mobility).
Rasheed [‘879] discloses an apparatus and method capable of detecting fractures and expanding a tubular or wellbore isolation device in oil and gas wells. The expandable elements can be configured to expand to the actual wellbore diameter while sensors such as acoustic sensors or mechanical probes can detect wellbore fractures. Further measurements can be obtained after expansion and used in conjunction with fluid properties, vibration, flow, hydraulic force, pressure, temperature.
Hall et al. [‘143] disclose method and system for mapping fractures in a subterranean formation by generating micro-seismic events within fractures using energetic fracturing fluid. The micro-seismic events may be generated by injecting reactive particles and explosive particles into the fractures. A triggering event may occur that allows the reactive particles to come into contact with a fluid within the fractures, causing energetic reactions. The explosive particles may detonate from the energy generated by the reactions.
   
 Contact information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857